Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic of linking claim. Applicant timely traversed the restriction requirement in the reply filed on April 25, 2019. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urscheler et al. (US 2004/0121079; Urscheler) in view of Sandt et al. (US 2002/0127361; Sandt), Reich (EP 1964971A2; Reich), Blum (US 2004/0154764; Blum),and Bergman (US 2010/0119714; Bergman; previously cited)
 	Claim 1-4: Urscheler discloses the method of sequential application of layers in paper or paperboard applications. [0014]. Urscheler discloses coating two to four layers via curtain coating directly on each other. [0021]. The first layer (precoating) can be a coating layer comprising a pigment and binder. [0022]. Urscheler selects the pigment from kaolin, Id., and the binder from latex polymers. [0023]. The layer contacting the paper is not a barrier layer. [0030]. However, a layer can be applied over first layer to impart barrier functionalities. [0029]. A functional layer can be applied under the topcoat providing heat-sealing properties. [0027]. Urscheler layers can be emulsions, dispersions, suspensions or solutions. [0021].


 	Urscheler discloses applying the coatings via curtain coating, but does not explicitly disclose adjusting the temperature of the paperboard web.
However, Sandt discloses exposing the paper substrate to heat (40C-260C) to cure layers. [0070]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Urscheler and control and adjust the temperature of the coated paperboard to cure the layers. See Fig. 1. 

	Urscheler discloses applying the first coating simultaneously with the other coats but does not disclose that it can be applied prior to the other coatings with a size press or metering press at 4-20g/m2.
	However, Reich coats paper or paperboard substrates. Abs. Reich discloses a process which applies the first layer prior to the other coats which can be applied simultaneously. Abs.; [0014]. Fig. 1.  Reich applies the first coating separately as a pre-coating, with a blade coater, because it levels the paper web substrate and it seals the pores of the substrate. [0015]. By applying the pre-coating separately, a good starting quality is prepared for the subsequent layers, which are applied simultaneously. Id. This also has the advantage that subsequent layers can be applied with reduced thickness which saves on costs. Id.  The subsequent layers include barrier layers. [0015-16]. 

    PNG
    media_image1.png
    589
    985
    media_image1.png
    Greyscale


Reich does not disclose using a size press, but Blum discloses coating the surface of a paper substrate with application units that comprise size presses or blade coating. [0080].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Urscheler and pre-coat the substrate, via size press, prior to simultaneous coating of the paperboard substrate as taugh by Reich/Blum. Reich discloses that several advantages include leveling, sealing pores and reducing costs. Furthermore, Blum discloses a size press is suitable for pre-coating the substrate. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Urscheler/Sandt/Reich/Blum disclose the method as shown above. Urscheler discloses that the pre-coating layer is usually applied in an amount of 0.1 to 30g/m2. [0030]. Reich further discloses that the grammage of the layers applied is in the range of 30-120g/m2. [0041].

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the teachings of Urscheler/Reich/Blum and select grammage in the range of 4-20g/m2 because it Urscheler discloses the range suitable is in the range of 0.1-30g/m2, and falls within the range of Reich. Furthermore, both Urscheler and Reich disclose reasons to optimize the grammage of the pre-coating and thus the amount would have been characterized by routing experimentation.

Urscheler/Sandt Reich/Blum disclose the method as shown above, but does not disclose explicitly cooling the paperboard in a cooling unit.
However, Bergman discloses processing of paper web substrate. Abs. Bergman discloses utilizing cooling groups after heating and processing steps to wind and store the substrate. [0049].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Urscheler and utilize a cooling unit to cool after processing steps and cool the substrate, including room temperature, prior to winding and storage. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


 
 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Urscheler et al. (Urscheler) in view of Sandt et al. (Sandt), Reich (Reich), Blum (Blum), Bergman (Bergman), and Urscheler (US 2003/01888839; Dow; cited in IDS)
Re Claim 5: Urscheler does not disclose calendaring the substrate after coating or after the cooling unit.
However, Dow discloses simultaneous multilayer coating for paper and paperboard substrates. Abs., [0027]. The compositions and layers are similar to each other. See description at [0028-33]. Dow calenders the paper after coating, and then subjects to printing. [0128]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Urscheler and calender the coated paper substrate. Dow discloses that the paper is calendered prior to printing. The calendered-coated paper has superior properties as discussed in para. [0129]. Based on the disclosure it is inferred that the final coated paper substrate is calendered prior to utilizing for its final purposes.

Re Claim 6: Urscheler does not disclose coating both sides of the paper. However, Dow discloses that multilayer coatings on paper/paperboard are applied on the paper, [0042]; the selection depends on the grade of paper being produced. Id.  Urscheler adjusts the coating weight of each layer and the simultaneous curtain coating method provides more flexible than conventional methods. [0043]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Urscheler and coat both sides of the paper. Coating on both sides of the paper creates different grades of paper. Double-sided coating improves barrier properties requiring immersion for crater testing of double the time as with single sided coating. This would be advantageous for certain applications.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Urscheler et al. (Urscheler) in view of Sandt et al. (Sandt), Reich (Reich), Blum (Blum), Bergman (Bergman), and Katampe (US 2011/0111145; Katampe; previously cited)
 	Urscheler does not disclose that the first surface is exposed to electrical surface modification treatment prior to winding the coated paperboard web onto a jumbo reel.
However, Katampe in the field of paper substrates, [0014], teaches applying a corona treatment to a surface. [0016]. The corona treatment aims at improving the adhesion of any subsequent polymer applied over it. Id. The polymeric composition include aqueous based compositions. [0018]. 
The determination of optimum or workable ranges of the corona treatment to achieve improved adhesion would have been characterized by routine experimentation. See MPEP 2144.05 IIB
.

Response to Arguments
Applicant’s arguments have been considered and a new grounds of rejection is presented over Urscheler/Sandt/Reich/Blum to address the Amendments to the claims. 
Applicant argues that Urscheler prefers a coating weight of 1-3g/m2 which is lower than the newly amended claimed range. p.9.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues that Urscheler does not suggest a methods wherein the heat sealable layer form the outer surface of the paperboard. p.10.
	See above for disclosed examples and preferred embodiments.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).
Urscheler discloses that at a minimum the coater applies an interface layer, and a top layer and optional internal layers. [0021]. “The layers of the curtain can include one or more printing layers, one 
Although para [0027] discloses that a topcoat can be the top layer and applied over functional layers such as a heat sealing layer, this is just an example when the functional coating is of a tacky nature. (“Functional coatings that are very tacky in character would not normally be coated by conventional consecutive coating processes because of the tendency of the tacky coating material to adhere the substrate to guiding rolls or other coating equipment. The simultaneous multilayer method, on the other hand, allows such functional coatings to be placed underneath a topcoat that shields the functional coating from contact with the coating machinery.”)
Therefore the argument is not persuasive.

Applicant argues that the third coating must be a polymer dispersion which is not disclosed by Urscheler. pp.10-11.
This is not found persuasive because Urscheler explicitly discloses that each layer comprises a “liquid, emulsion, dispersion, suspension or solution.” [0021]. 


Applicant argues that although the temperature range of Sandt overlaps it does not make the claimed range obvious. p.11
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712